DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 01/04/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The applicant listed multiple U.S Patent documents more than once (specifically, Roundhill et al., 8454516 and McMorrow et al. 8167803). Additionally the applicant did not submit a copy of any of the foreign patent documents. 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 17, line 4, “region on interest” should read “region of interest”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chalana et al. (US 2008/0146932, hereinafter Chalana et al., as stated in the Applicant’s 1/4/2019 IDS) in view of Kim et al. (“Usefulness of Renal Volume Measurements Obtained by a 3-Dimensional Sonographic Transducer With Matrix Electronic Arrays”, hereinafter Kim et al.)
Regarding claim 1, Chalana et al. teaches a method to measure fluid within a body cavity (paragraph 20, lines 4-6, "plurality of automated processes optimized to robustly locate and measure the volume of amniotic fluid"), said method including:
receiving data with an interface from an ultrasound transducer  (paragraph 127, lines 8-9, "housed within the transceiver 10 is a single element transducer" and paragraph 132, lines 5-8, "this cradle can be connected to a standard USB port of any personal computer 52, enabling all data on the transceiver 10 to be transferred to the computer"); 
generating a three-dimensional sonographic image (paragraph 135, lines 9-10, "the imaging programs also present 3D renderings") with an image generator connected to said interface (paragraph 304, lines 19-21, "software associated with the microprocessor to operably 
identifying the body cavity in the three-dimensional sonographic image with an image processor connected to said image generator (218 in fig. 7, paragraph 318 and paragraph 302, lines 7-8, "the transceiver 10A may be suitably configured to locate a single cavity"); 
identifying an area of fluid in the body cavity in the three-dimensional sonographic image with said image processor (paragraph 154, lines 13-15, "intensity-based segmentation algorithm 422 that determines all pixels that are potentially fluid pixels based on their intensities"); 
calculating a volume of the area of fluid (paragraph 154, lines 28-29, "the area or the volume of the segmented region-of-interest is computed 484"), volume of the area of fluid being calculated using the three-dimensional sonographic image (paragraph 154).
Chalana et al. does not teach the volume of the area being calculated using at least one of a stacked crescents process, a spherical fill process, a convex hull process, and a triangulation process.
However, 
Kim et al. teaches calculating the volume of a 3-D sonographic image using the stacked crescents process (page 1675, col. 1, lines 3-4, “calculated volumes by the stacked ellipses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to measure fluid disclosed by Chalana et al. to have calculated the volume using stacked crescents. One of ordinary skill in the art would have been motivated to make this modification in order to give the user the ability to calculate an accurate volume when the shape of the fluid boundary is a crescent, as recognized by Kim et al.
Regarding claim 2, Kim et al. further teaches (Fig. 2) the stacked crescents process (page 1675, col. 1, lines 3-4, “calculated volumes by the stacked ellipses method”) which includes: 
dividing the area of fluid in the three-dimensional sonographic image into stacked segments (page 1675, col. 1, lines 7-8, “15 slices perpendicular to the long axis of the kidney were defined”); 
identifying crescents in the three-dimensional sonographic image, wherein each crescent is a non- overlapping area of two partially overlapping segments (page 1675, col. 1, lines 8-10 “ the areas of these slices, representing renal contours, were then traces semiautomatically”); 
calculating an area of each crescent (page 1675, col. 1, lines 10-11, “individual slice areas were calculated”); and
 summing the areas of the crescents (page 1675, col. 1, lines 19-20, “summing the areas of these 15 slices”).
Regarding claims 3-6, Chalana et al. in view of Kim et al. teaches a stacked crescents process which is at least one of the possible processes of claim 1, as set forth above, claims 3-6 are not further limiting to the stacked crescents process being taught by Kim et al. and are therefore being rejected. 	
Regarding claim 11, Chalana et al. teaches a system to measure fluid within a body cavity, said system including:
an interface configured to receive data from an ultrasound transducer (paragraph 127, lines 8-9, "housed within the transceiver 10 is a single element transducer" and paragraph 132, lines 5-8, "this cradle can be connected to a standard USB port of any personal computer 52, enabling all data on the transceiver 10 to be transferred to the computer");
 an image generator connected to said interface (paragraph 304, lines 19-21, "software associated with the microprocessor to operably control the transceiver 10A, and to process the reflected ultrasound energy to generate the ultrasound image"), said image generator configured to generate a three-dimensional sonographic image from the data from the ultrasound transducer (paragraph 135, lines 2-10, "transceiver 10 being separately used on a patient and sending signals…to the computer 52 for storage. Residing in each computer 52 are imaging programs having instructions to prepare and analyze a plurality of one dimensional images from the stored signals and transforms the plurality of 1D images into the plurality of 2D scanplanes. The imaging programs also present 3D renderings from the plurality of 2D scanplanes); and
 an image processor connected to said image generator (Fig. 3, paragraph 131, lines 4-5, “cradle (42) can be connected to a standard USB port of any personal computer(52)” and 
Chalana et al. does not teach calculating the volume using and at least one of a stacked crescents process, a spherical fill process, a convex hull process, and a triangulation process. 
However, 
Kim et al. teaches calculating the volume of a 3-D sonographic image using the stacked crescents process (page 1675, col. 1, lines 3-4, “calculated volumes by the stacked ellipses method”). As stated in the specification of the disclosed invention (paragraph 19) the stacked crescents process is similar to the stacked ellipses process and it is understood that the only difference between the two processes is that in the stacked crescents process, crescents are used in place of ellipses. It would have been obvious to have substituted the ellipsoid shape with an alternative shape in order to have obtained the volume of a specific shape that has a boundary that is not elliptical (i.e. crescent, circle). 
See motivation for Kim et al. in claim 1 above. 
Regarding claim 12, modified Chalana et al. teaches the system of claim 11, as set forth above.

However,
Kim et al. teaches (Fig. 2) an image processor (page 1675, col. 1, lines 18-19, “renal volumes were then calculated by the 3D software”) that is configured to:  
divide the area of fluid in the three-dimensional sonographic image into stacked segments (page 1675, col. 1, lines 7-8, “15 slices perpendicular to the long axis of the kidney were defined”); 
identifying crescents in the three-dimensional sonographic image, wherein each crescent is a non- overlapping area of two partially overlapping segments (page 1675, col. 1, lines 8-10 “ the areas of these slices, representing renal contours, were then traces semiautomatically”); 
calculating an area of each crescent (page 1675, col. 1, lines 10-11, “individual slice areas were calculated”); and
 summing the areas of the crescents (page 1675, col. 1, lines 19-20, “summing the areas of these 15 slices”).
See motivation for Kim et al. in claim 1 above. 
Regarding claim 17, Chalana et al. teaches a non-transitory computer-readable medium having computer-readable instructions stored thereon which when executed by a computer cause the computer to perform a method for measuring fluid within a body cavity (paragraph 304, lines 29-32, “desktop computer includes software that at least partially controls operation of the 
receiving data from an ultrasound transducer (paragraph 127, lines 8-9, "housed within the transceiver 10 is a single element transducer" and paragraph 132, lines 5-8, "this cradle can be connected to a standard USB port of any personal computer 52, enabling all data on the transceiver 10 to be transferred to the computer");
generating a three-dimensional sonographic image from the data from the ultrasound transducer (paragraph 135, lines 2-10, "transceiver 10 being separately used on a patient and sending signals…to the computer 52 for storage. Residing in each computer 52 are imaging programs having instructions to prepare and analyze a plurality of one dimensional images from the stored signals and transforms the plurality of 1D images into the plurality of 2D scanplanes. The imaging programs also present 3D renderings from the plurality of 2D scanplanes);
identifying the body cavity in the three-dimensional sonographic image (218 in fig. 7, paragraph 318 and paragraph 302, lines 7-8, "the transceiver 10A may be suitably configured to locate a single cavity");
identifying an area of fluid in the body cavity in the three-dimensional sonographic image (paragraph 154, lines 13-15, "intensity-based segmentation algorithm 422 that determines all pixels that are potentially fluid pixels based on their intensities"); and calculating a volume of the area of fluid using the three-dimensional sonographic image (paragraph 154).
Chalana et al. does not teach calculating the volume using at least one of a stacked crescents process, a spherical fill process, a convex hull process, and a triangulation process.
However, 

See motivation for Kim et al. in claim 1. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chalana et al. in view of Kim et al., as applied in claim 1 above, and further in view of Walton (US 2018303459, hereinafter Walton). 
	Regarding claim 7, modified Chalana teaches the method of claim 1 and receiving of data from the ultrasound transducer, said generating of the three-dimensional sonographic image with the data from the ultrasound transducer, said identifying of the body cavity in the three-dimensional sonographic image, said identifying of the area of fluid in the body cavity in the three- dimensional sonographic image, and said calculating of the volume of the area of fluid using the three-dimensional sonographic image and at least one of the stacked crescents process, the spherical fill process, the convex hull process, and the triangulation process to generate sequential three-dimensional data sets, as set forth above.
	Modified Chalana et al. does not teach repeating receiving data from an ultrasound transducer and calculating a volume of the area of fluid.
	However,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for calculating fluid volume disclosed by modified Chalana et al. to repeat the method for calculating fluid volume. One of ordinary skill in the art would have been motivated to make this modification to determine the change in volume of a subject, as recognized by Walton.
Regarding claim 8, modified Chalana et al. teaches the method of claim 7 and three-dimensional data sets, as set forth above.
Modified Chalana et al. does not teach comparing the data sets to derive changes in volume.
However,
Walton teaches comparing the data sets to derive changes in volume (46 in fig. 4 and paragraph 51, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for calculating fluid volume disclosed by modified Chalana et al. to compare the data sets to derive changes in volume. One of ordinary skill in the art would have been motivated to make this modification to quantify the change in volume for further analysis, as recognized by Walton.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Chalana et al. in view of Kim et al. and Walton, as applied in claim 8 above, and further in view of Snook et al. (US 20190066298, hereinafter Snook et al.).
Regarding claim 9, modified Chalana et al. teaches the method of claim 8 and calculating fluid volume, as set forth above.
Modified Chalana et al. does not teach dividing the changes in volume over time to estimate a rate of change for the volume calculated.
However,
Snook et al. teaches dividing the changes in volume over time to estimate a rate of change for the volume calculated (paragraph 48, lines 20-22, “the physician may then observe changes in tumor shape, volume, and vascularization over time” by calculating the changes in volume over time the physician is calculating the rate of change in volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for fluid volume calculation disclosed by modified Chalana et al. to have divided the changes in volume over time to estimate a rate of change for the volume calculated. One of ordinary skill in the art would have been motivated to make this modification to quantify the amount of fluid entering or exiting a space over a given amount of time as recognized by Snook et al. 
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chalana et al. (US 2008/0146932, hereinafter Chalana et al., as stated in the Applicant’s 1/4/2019 IDS) in view of Kristiansen et al. (“Design and evaluation of an ultrasound-based bladder volume monitor”, hereinafter Kristiansen et al.).

an interface configured to receive data from an ultrasound transducer (paragraph 127, lines 8-9, "housed within the transceiver 10 is a single element transducer" and paragraph 132, lines 5-8, "this cradle can be connected to a standard USB port of any personal computer 52, enabling all data on the transceiver 10 to be transferred to the computer");
 an image generator connected to said interface (paragraph 304, lines 19-21, "software associated with the microprocessor to operably control the transceiver 10A, and to process the reflected ultrasound energy to generate the ultrasound image"), said image generator configured to generate a three-dimensional sonographic image from the data from the ultrasound transducer (paragraph 135, lines 2-10, "transceiver 10 being separately used on a patient and sending signals…to the computer 52 for storage. Residing in each computer 52 are imaging programs having instructions to prepare and analyze a plurality of one dimensional images from the stored signals and transforms the plurality of 1D images into the plurality of 2D scanplanes. The imaging programs also present 3D renderings from the plurality of 2D scanplanes); and
 an image processor connected to said image generator (Fig. 3, paragraph 131, lines 4-5, “cradle (42) can be connected to a standard USB port of any personal computer(52)” and paragraph 24, lines 3-5, “the processes are either implemented on the device itself or is implemented on the host computer”), said image processor configured to identify the body cavity in the three-dimensional sonographic image (218 in fig. 7, paragraph 318 and paragraph 302, lines 7-8, "the transceiver 10A may be suitably configured to locate a single cavity"), identify an area of fluid in the body cavity in the three-dimensional sonographic image (paragraph 154, lines 13-15, "intensity-based segmentation algorithm 422 that determines all pixels that are potentially 
Chalana et al. does not teach calculating the volume using and at least one of a stacked crescents process, a spherical fill process, a convex hull process, and a triangulation process. 
However, 
Kristiansen et al. teaches calculating the fluid volume using the convex hull process (Abstract, lines 8-9, “a three-dimensional convex hull representing the bladder was generated, and the volume was estimated”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to measure fluid disclosed by Chalana et al. to have calculated the volume using the convex hull process. One of ordinary skill in the art would have been motivated to make this modification in order to calculate the volume of the area when it is convex in shape, as recognized by Kristiansen et al. 
Regarding claim 15, modified Chalana et al. teaches the system of claim 11, as set forth above. 
Modified Chalana et al. does not teach an image processor configured to compute minimum convex sets that contain all of the points in the area of fluid in the three-dimensional sonographic image.
However,
Kristiansen et al. teaches an image processor (page 767, col. 2, para. 1, line 5, “leaving the main processing to the laptop”) configured to compute minimum convex sets that contain all of the points in the area of fluid in the three-dimensional sonographic image (Fig. 11 and page 
See motivation for Kristiansen et al. in claim 1 above.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chalana et al. (US 2008/0146932, hereinafter Chalana et al., as stated in the Applicant’s 1/4/2019 IDS) in view of Dhibi et al. (“Volume Calculation of Venous Thrombosis Using 2D ultrasound images”, hereinafter Dhibi et al.).
Regarding claim 11, Chalana et al. teaches a system to measure fluid within a body cavity, said system including:
an interface configured to receive data from an ultrasound transducer (paragraph 127, lines 8-9, "housed within the transceiver 10 is a single element transducer" and paragraph 132, lines 5-8, "this cradle can be connected to a standard USB port of any personal computer 52, enabling all data on the transceiver 10 to be transferred to the computer");
 an image generator connected to said interface (paragraph 304, lines 19-21, "software associated with the microprocessor to operably control the transceiver 10A, and to process the reflected ultrasound energy to generate the ultrasound image"), said image generator configured to generate a three-dimensional sonographic image from the data from the ultrasound transducer (paragraph 135, lines 2-10, "transceiver 10 being separately used on a patient and sending signals…to the computer 52 for storage. Residing in each computer 52 are imaging programs having instructions to prepare and analyze a plurality of one dimensional images from the stored signals and transforms the plurality of 1D images into the plurality of 2D scanplanes. The imaging programs also present 3D renderings from the plurality of 2D scanplanes); and

Chalana et al. does not teach calculating the volume using and at least one of a stacked crescents process, a spherical fill process, a convex hull process, and a triangulation process. 
However,  
Dhibi et al. teaches calculating volume using the triangulation process (Abstract, line 8, “volume is calculated from the obtained surface and contours triangulation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to measure fluid disclosed by Chalana et al. to have calculated the volume using the triangulation process. One of ordinary skill in the art would have been motivated to make this modification in order to calculate the volume of varying shaped areas, as recognized by Dhibi et al.
Regarding claim 16, modified Chalana et al. teaches the system of claim 11 and calculating the volume of a fluid in the three-dimensional sonographic image, as set forth above. 

However, 
Dhibi et al. teaches an image processor (page 4002, col. 2, para 2, “image acquisition system”) configured to calculate a minimum number of virtual triangles that make up a Euclidean space of points within the area of the image (page 4003, col. 1, para. 4, lines 3-10, “it defines a complementary triangulation surface that delineates the space between two consecutive contours of M and N points, by uniformly distributing the triangles vertices along those points. Volume contained within the two contours and the triangular surface is then estimated by filling up the defined space with tetrahedrons, constructed using the vertices of the triangular surface and each contour’s center of mass” tetrahedrons are the mathematical name for three-dimensional triangles).
See motivation for Dhibi et al. in claim 1.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13 would be allowable for disclosing a system containing an image processor that calculates volume using the spherical fill process that includes:
virtually filling the area of fluid in the three-dimensional sonographic image with virtual spheres having a uniform volume; 

multiplying the number of virtual spheres required to fill the area of fluid in the three-dimensional sonographic image by the uniform volume to calculate a total volume.
The prior art of record, individually or in combination, does not teach or fairly suggest a system that calculates volume using the spherical fill process as outlined above.
Claim 14 would be allowable because it is dependent on claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deng et al. (“Quantitative Assessment of Variational Surface Reconstruction from Sparse Point Clouds in Freehand 3D Ultrasound Imaging during Image-Guided Tumor Ablation”) additionally teaches calculating volume using the triangulation process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793